       Case 1:18-cv-00033-JPO-OTW Document 104 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
GABRIEL SMITH,
                                                                 :
                                      Plaintiff,                 :   18-CV-0033 (JPO) (OTW)
                                                                 :
                     -against-                                   :   ORDER OF SERVICE
                                                                 :
CITY OF NEW YORK, et al.,                                        :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:


         Defendant’s request for Court intervention concerning his discovery demands is DENIED

as premature. No discovery shall occur at this time. By previous Order on February 19, 2021,

the Initial Case Management Conference was adjourned, indefinitely, because the remaining

defendants in the case,1 Officers Camacho, Blake, Williams, and Captain O’Hara (“Remaining

Defendants”), have not been served. (ECF 100). As directed by the February 19, 2021 Order,

either the New York City Department of Correction (“DOC”) must waive service for the

Remaining Defendants by March 22, 2021 or, if DOC is still not able to identify the Remaining

Defendants, the New York City Law Department’s response to the Court’s Valentin order is due

April 20, 2021. (ECF 100).


         The Clerk of Court is directed to mail a copy of this Order to pro se Plaintiff.




1
 The other defendants—the City of New York, Captain Brown and Officers Brown, Dockery, Lake, Ogletree, Perez,
and Sclafani—were dismissed from the case on April 6, 2020. (ECF 93).
     Case 1:18-cv-00033-JPO-OTW Document 104 Filed 03/08/21 Page 2 of 2




      SO ORDERED.



                                             s/ Ona T. Wang
Dated: New York, New York                  Ona T. Wang
       March 8, 2021                       United States Magistrate Judge




                                     2
